IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTONIO BETANCOURT,                         : No. 20 EM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS,                      :
PHILADELPHIA CRIMINAL DIVISION              :
COURT ADMINISTRATOR ET. AL.,                :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.